 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      )          Case No. 19CR3370-H
                                                    )
12                                Plaintiff,        )
                                                    )          Booking No. 73744-298
                           v.                       )
13                                                  )
                                                    )          JUDGMENT AND
14   DAVID ALEC WHITE (1),                          )
                                                    )          ORDER OF DISMISSAL
15                                Defendant.        )
                                                    )
16                                                  )
17
18          Good cause appearing and based upon the motion of the Government (Doc. No.
19   57), the Court grants the Government’s motion to dismiss without prejudice the
20   Indictment in the above entitled case against Defendant David Alec White. The
21   Defendant is hereby discharged and the bond is hereby exonerated in this case.1
22          IT IS SO ORDERED AND ADJUDGED.
23
24          DATED: February 26, 2020             ________________________________
                                                 HONORABLE MARILYN L. HUFF
25
                                                 UNITED STATES DISTRICT JUDGE
26
27          1
              If the bond was secured by a cash deposit and/or property, defense counsel must prepare an
28   order to disburse funds and/or release collateral and submit the proposed order, pursuant to General
     Order 635 (S.D. Cal. February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                        -1-
